Case 5:20-cv-01477-PSG-KK Document 20 Filed 11/10/20 Page 1 of 2 Page ID #:105



  1                                                        JS-6
  2

  3

  4

  5
                                                       11/10/2020
  6

  7                                                            LINK #19
  8                          UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10

 11   JULIE HODGSON,                           Case No. 5:20-cv-01477-PSG (KKx)
 12             Plaintiff,                     [PROPOSED] ORDER GRANTING
                                               JOINT STIPULATION FOR
 13        v.                                  DISMISSAL
 14 LIBERTY LIFE ASSURANCE
    COMPANY OF BOSTON; AND                     Complaint served: August 12, 2020
 15 DOES 1 TO 10, INCLUSIVE,                   District Judge: Philip S. Gutierrez
                                               Magistrate Judge: Kenly Kiya Kato
 16             Defendants.
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                             1                  Case No. 5:20-cv-01477-PSG-KK
                  [PROPOSED] ORDER GRANTING JOINT STIPULATION FOR DISMISSAL
Case 5:20-cv-01477-PSG-KK Document 20 Filed 11/10/20 Page 2 of 2 Page ID #:106



  1         PURSUANT TO THE STIPULATION OF THE PARTIES, it is hereby ordered
  2   that the above-referenced action is dismissed with prejudice as to all parties and as to
  3   all claims for relief. It is further ordered that the parties shall bear their own attorneys’
  4   fees and costs.
  5

  6         IT IS SO ORDERED.
  7

  8               11/10/2020
      Dated: _____________________
  9
                                                      The Honorable Philip S. Gutierrez
                                                      United States District Court Judge
 10

 11

 12

 13

 14

 15

 16
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                                2                  Case No. 5:20-cv-01477-PSG-KK
                     [PROPOSED] ORDER GRANTING JOINT STIPULATION FOR DISMISSAL
